Case 1:20-mj-03681-JG Document 3 Entered on FLSD Docket 09/24/2020 Page 1 of 8




                                                                           FILED UNDER SFAL

                             UM TED STA TES DISTR ICT C O UR T
                             SO U TH ER N D ISTW C T O F FLO R D A

                               No.1:20mj03681Goodman-3CBU

  UN ITED STA TES OF ANE RICA




  KAM M U DIAURICE GRAHAV

               D efendant.


                                 C RIAE NA L C O VER SH EET

        D id tlis m atter origi
                              nate from am atterpendiv h the CentralRegion ofthe U nited States
        Attomey'sOfficepriortoAugust9,2013 lx/1ag.JudgeAlicia Vaze)? - Yes X No

        Did thism atteroriginate from am atlerpending h theN orthem Region oftheU nited States
        Attomey'sOfficepriortoAuo
                                mzst8,2014 l&Iag.JudgeShaniek M aynarc)?- Yes'.X .No

        Diclthis m atter origi
                             nate from am atterpencliv irlthe CentalRegion ofthe U nited States
        Attomey'sOfficepriortoOctober3,2019 (
                                            M ag.Judge JaredStrakzss)? Yes X No


                                            Respectfully submitteda

                                            ARIAN A FA JAR DO OR SH AN
                                            IJN ITED S A T S ATTORN EY
                                                        /
                                                        /
                                     BY :
                                            yO
                                             -i
                                              S- aS r                 --
                                            A ssista t nited States Attom ey
                                            U.S.Atto ey's Office
                                            99 N E 4th skeet
                                            CourtID N o,A 5502616
                                            M iams Florida 33132-2111
                                            Telephonc:(305)961-9342
                                            Facsimile:(305)536-4089
                                            Email:Joshm .paster@lzsdoj,gov
   Case 1:20-mj-03681-JG Document 3 Entered on FLSD Docket 09/24/2020 Page 2 of 8




                               U NITED STATES D ISTRICT C OURT
                                                          lbrthe
                                              Southern DistrictofFlorida

              United StatesofAluerica
                          V.
           KAMARIMAURICEGRAHAM,                                       CaseNo.1:201+03681Goodman-3CBU



                    Defetlda?tt(#

    CRIM IN AL COM PLA INT BY TELEPH O NE O R O TH ER RELIABLE ELECTRO N IC M EAN S
       1,the complainantin thiscase,state thatthefollowing istrue to thebestofIny knowledgeand belief,
Onoraboutthedatets)of                T eptember5,2j20        inthecountyof                                 Miami-Dade          inthe
   Aoqthern Districtof                  Floridj      ,thedefendantls)violated:
          Codes'
               t?c/l
                   '
                   (7/?                                                O-fell
                                                                            seDc-çc?'l//f()p?

18U.S.C.j1029(a)(3)                       Possessionoffifteen(15)ormoreunauthori
                                                                               zedaccessdevices
18 U.S.C.j 1028A(a)(1)                    Aggravated identity theft




       Thiscriluinalconpplaintisbased on thesefacts:
SeeAttached Affidavit




       K Continuedontheattachedsheet.
                                                                                          ..
                                                                                             z,             i
                                                                           s.-         s,'
                                                                                      .>'             .,         ..-

                                                                                       C-ont.plailttz?l/'s.v;'.'
                                                                                                             ,f
                                                                                                              .v
                                                                                                               , ;t
                                                                                                                  'l/Il?'f.!

                                                                                    TFO Kenneth Sealy,USSS
                                                                                             lut-
                                                                                                iztte:/?l
                                                                                                        tI/)le(111(/litie

A ttested to by the applicantin accordancew ith the reqtlireluentsofFed.R.Crim .P.4.1 by
FaceTime(specify reliableelectronicmeans).
Date: 9/23/2020                                                                    . é(
                                                                                               .  )ç
                                                                                                   flQlg(,'
                                                                                                          J27ijilkflllfl-T
                                                                                                                         f

city and state:                     Miami,Florida                                U.S,Magistrate Jonathan Goodman
                                                                           .-             jii,-
                                                                                              ;-
                                                                                               ;lt(,
                                                                                                   lkr',(,??;erl?lfjt
                                                                                                                    .
                                                                                                                    l
                                                                                                                    :tje
Case 1:20-mj-03681-JG Document 3 Entered on FLSD Docket 09/24/2020 Page 3 of 8




                  A FFID AW T IN SUPPORT OF CRIM INAL COU LAINT
                         -




          1,Kenneth Sealy,beingduly swom ,attestand affirm thefoilowing:

          1.     Iam aDetectivewith theAventuraPoliceDepsrtment,and havebeen soemployed

   forapproximatelysixteenyears.Ic= entlyam assignedasaTaskForceOo cer(tTFO'')withthe
   United States SecretService.Furthermore,IFaduated from Broward Instimte ofPublic Safety

   Florida Law Enforcement Basic Recruit Acadtmy,and havt conducted m any invtstigations

   involving cotmterfeitaccessdevicesand agp avated identity theR. AsaTFO,Ism responsiblefor

   conducting criminalinvestigationsintoviolationsofthecrim inalstamtescontained in Title 18 of

  theUrlited StatesCode.Ialso mn authorized to apply forand executearrestwn= ntsforoffenses

   enllmerated in Title 12oftheUnited StatesCodeandto executesearch warrants.Ihavereceived

   extensive taining into the investigation of check gaud,bsnk gaud,access-device gaud,and

   identity theh.Iam an hwestigativeor1aw enforcemento/ cerofthe United States,in thatlam

   empowered by law to conductinvestigationsand to make arrestsforfelony offenses,underthe

   authorityofTitle 12,United StatesCode,Section 3056.

                 ThisM fidavitissubm itted forthelim ited purpose ofestablisiting probable cause

   insupportofthecriminalcomplaintchargingKAMARIM AURICE G                       (ttGRAHAM'')
  w1t.
     14(i)possession ofO een(15)ormoretmauthorized accessdevices,in violationofTitle18,
   UnitedStatesCode,Section 1029(a)(3);and(ii)aggravatedidentitythei,inviolationofTitle18,
   UnitedStatesCode,Section 1028A(a)(1).
                 n e irlformation in thisAë davitisbased upon my personalinvolvementin this
   investigation, as well as from inform ation lenrned from other law-entbrcem ent agents,

   investigators,wimesses,anddocuments.ThisAftidavitdoesnotrepresenteveryfactknown about

  thisinvestigation,butissubm itted forthe limited purposeofestablishing probable causeforthe

   issuanceofa crim inalcom plaint.
'




        Case 1:20-mj-03681-JG Document 3 Entered on FLSD Docket 09/24/2020 Page 4 of 8




                                             PROBABLE CAUSE

                 4.     The federalgovernmentprovidestmemploymentinsllrnnce C$U1'')benefitsfor           i
                                                                              .                          !
           qualifed peoplewho are tmableto work.Stateemplom entoo cesadm lnisterthe UIsystem for

           the federal govem ment. In Califonliw the agency responsible for oversite is the Califom ia

           Emplom ent Development Depnrtment (ç$EDD'').The U.S.Depndment of Labor Glnds a11
                                                                                         .               I

           substnntiveand adminiskativecostsforEDD.                                                      7

                 5.     A person can receiveUIbenests by completing an onlineapplication using their

           personalidentifkation Y ormation CTII'')(i.e.,name,socialsecuritymlmber,and dateofbirth,
           etç.).A Ul-benehtsclsimantcanfileforweeklybenefitsbycertifyingonlinethattheclnimantis
           tmemployedand eligibleforsuch benefits.                      .




    $
                  6.    On M arch 27,2020,Conp esspassed theCoronavim sAid,Relief,and Econom ic

           Security (X ARES''IActand thePresidentsir edtheCARES Actinto law.n eCARES Act
           includedaneconomicreliefpackagein excessof$2 trillion,which Conr essdesi> ed to help the
           AmericanpeopleduringthepublichealthandeconomiccrisesrelatedtotheCOVID-19pandemic.

           n eCARES Actprovidesforthreenew typesofunemploymentbenests:

                         a.    ThePandemicUnemplom entAssistance(UPUA''Iprogram isaseparate
                  benetk propam desir ed to cover many people who do not qualify for regular

                  tmemplom entduringtheCOVID-19 pandemic.n isincludesself-employed individuals,

                  independentconkactors,andpart-timeworkersafected byCOV1D-19;

                         b.    n e Pandemic Emergency Unemplom ent Compensation ('TEUC'')
                  program is an extension of regular unemplom entbenests that offers unemployment

                  benests up to l3-weeks beyond whatis available 9om regtllartmemploymentbenests.

                  The CARES Act made these PEUC beneits available between M arch 29,2020,and

                  December26,2020;and
                                                       2
Case 1:20-mj-03681-JG Document 3 Entered on FLSD Docket 09/24/2020 Page 5 of 8




                 C.     TheFederalPandemic Unemplom entCompensation CFPUC')program
          provided an extra $600 perweek on top ofthe regularorPUA unemploymentbenefts
          betweenM arch29,2020,andJuly 25,2020.TheFPUC isavailableforeverm neonreglzlar

          unem plom entorPUA ,exceptthose receiving training benests.

                 On Septem ber 5, 2020, in Aventtu'
                                                  w Florida, local law-enforcem ent ov cers

   observedaFayDodgeChallengerw11.
                                 11illegallytintedwindows,inviolationofFloridaUniform ed
   Trnfsc Code.Local1aw enforcem entirlitiated a kaffic stop by activating their lights and sirens.

   Thetraffcstop wasrecordedby dmsh cam er% .

          8.     Oncethe vehicle cam eto a complete stop,the ov cers observed the driver,who

   later w% identifed as KAM ARI M AURICE G                  ,and the passenger, who later was

   identised asRT.J.'',swhchingseats.

          9.     Tw o law -enforcem entoo cers approached the vehicle.T.J.% ked the ofik er who

   approachedthe ddver'sside ifshecould step outofthevehicle.'rheoK cersaid she could.Once

   T.J.stepped outofthevehicle,she said,nmong otherthlngs,shewmsonprobation,GRAHAM 'S

   licensew assuspended,and G           asked herto sw itch seatsbecause ofthatsuspended license.

          10.    A second law-eeorcem entofficerapproached G              onthepassengersideof

   the veï cle.The offker a ked G             for his driver license,and O            said itwas
   suspended.Atthatpoint,theoo cerasked GRAHAM to step outofthevehicleand m oveto the

   vehicle'srear.The oK ceragain msked GRAHAM forhislicense,and G                  said itwasin a

   bag in thevehicle.
          11.    The locallaw-enforcementofficerattempted to locate G             'sidentitk ation

   in thecar.Seeing no bag,theol cerchecked thecenterconsole.In tllecenterconsole,the officer

   observed a black and gray Louis Vuitton wallet,aswellas severalstacksofU.S currency,and

   severalBankofAmericaATM withdrawalreceipts.AtnopointdidORAHAM objecttotheox cer
                                                  3
Case 1:20-mj-03681-JG Document 3 Entered on FLSD Docket 09/24/2020 Page 6 of 8




  looking forthe walletin the vehicle.The locallaw-enforcem entoffceropened thewalletin an

  attempttolocateGRAHAM 'Sdrivef'slicenseandobservedm ultipleBnnk ofAmericaEDD cardsl

  in variousnnm es,including one embossed in thensme ofavictim w1t11the initialsçS.G.''Bued

  on the oK cers'training and experience,they were aware thatthe Bnnk ofAmerica EDD cards

  commonly are linked to UI fraud.n erefore,the oK cers contacted your aë ant, who then

  responded to thescene.

         12.    I conducted an on-scene post-M iranda recorded interview of T.J.,who agnin

  adm itted to sw itching positionsin the carw1t11G RAHA M due to hislicense being suspended.T.J.

  alsoadvisedm ethatG           begantostuF item sintoherpurstaslaw enforcementwaspulling

  them over.Ahermsking T.J.forconsentto inspectherpurse,Ilocated afolded up sheetofpaper

  contnining the PIIofseven (7)individllsls.Priorto being read MsM iranda rightson scene,
  GRAHAM declinedto speakwith me.

         13.    Law enforcem enttook ORAHAM 'Snam eand dateofbirthand verisedthatthere

  weremultiplesuspensionsonhislicense.GRAHAM waslnken into statecustody forO ving on a

  suspended licensewithknowledge,which isacriminalviolation inthestateofFlorida.zldirected
  the vehicleto be sealed pending a search warrantand seized GRAHAM 'Sphone,which wason

  Ms person,pending a search warrant.GRAHAM 'Svehicle wms sealed and towed to Aventura

  PoliceDepartment'ssecure garagepending astatesearch warrant.

         14,    A statesearchwarrantwasobtained andexecutedon GRAHAM 'Svehiclebylocal

  1aw enforcement.Duringthesearchofthevehicle,1aw enforcementrecoveredseven(7)Bnnkof


  !Bnnk ofAmerica EDD cards are issued primarily by the State of California unemployment
  agency forthereceiptofunemplom entinsurancebenefits.
  2Fla. Stat.j322.
                 34(2).

                                                4
Case 1:20-mj-03681-JG Document 3 Entered on FLSD Docket 09/24/2020 Page 7 of 8




   AmericaEDD Visadebitcm'
                         dsa11in differentnames,which were located hlG              'sLouis

   Vuittonwallet.Local1aw enforcementalsofotmd$6,960.00inU.Scurrencyw1t11seven(7)Bnnk
   ofAmerica ATM receipts,which wmslocated in thevehicle'ssrmrest.n ereceiptsshowed that

   the recovered EDD Visa debitcards recently had been used to conduct$1,000.00 withdrawal

   kansactionson each Visadebitcard inBroward County,Floridaon September5,2020.Locallaw

   enforcementsubsequently verifiedthateach oftherecovered EDD Visadebitcardshad received

   directdepositsasa resultofgaudulentunemploymentinsurance benefitsclnims to the state of

   Califom ia.

          15.    Local1aw enforcementexecuted a state search warranton GRAHAM 'S cellular

   phone.A preliminary exnmination ofthephonerevealed multipletextm essagesdiscussing sling

   fraudulenttmemplom entclaims in various states.Law enforcementalso viewed pictures and

   screenshotsofunemploymentapplicationsbeing filed using victims'PII.Law enforcementalso
   viewed severaltextmessages in which GRAHAM wms exchanging PIIwith various otherco-

   conspH tors and discussing addresses to have the debitcards mailed to,GRAHAM 'S phone

   contninsPII,includingsocialsecurity numbersofover15 llniqueindividuals.

          16.    Law entbrcem entcov rm edthatvictim t$P.C.''residesinM inm i-DadeCounty,has

   neverapplied fortmemplom entbenefits in Califom ia,and did notauthorize GRAHAM to use

   M sPIIorGleanunemplom entapplication on ilisbehalf.
                                        ,




                          (RemainderofPageIntentionallyLeR Blnnk)
Case 1:20-mj-03681-JG Document 3 Entered on FLSD Docket 09/24/2020 Page 8 of 8




                  Based on the foregoing fkcts,your Affiantsubm its thatprobable cause exists to

  believethatGRAHAM did(i)knowinglyand with intenttodefraudpossessfilteen(15)ormore
   unauthorizedaccessdevices,inviolationofTitle 18,UnitedStatesCode,Section 1029(a)(3);and
  (ii)commit aggravated identity theft,in violation of Title 18,United States Code,Section
   1028A(a)(1).
          FURTHER Y OUR A FFIAN T SAYETH NA UGH T
                                                                    .x*        J
                                                      . > .--
                                                                y?
                                                                .
                                                                     '    .
                                                                                   .
                                              . -- - - -- ..               e
                                                                          ..

                                              KENNETI-ISEAZY,TASK FORCE OFFICER
                                              UN ITED STA TES SECRET SERV ICE



   Attested to by the applicantin accordance
   with the requirem ents of Fed.R.Crim .l7.4.1
   viaFaceTimethis23rdday ofSeptember2020.

             %
   HONOM BLE JONATHAN GOODM AN
   UN ITED STATES M A G ISTRA TE JU D GE
